UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 13 Trustees & officers page 31 For more information page 37 To Our Shareholders, I am pleased to be writing to you as the new President and Chief Executive Officer of John Hancock Funds, LLC, following the depar- ture of James A. Shepherdson to pursue other opportunities. In addition, on July 25, 2005, your funds Board of Trustees appointed me to the roles of President and Chief Executive Officer of your fund. As a means of introduction, I have been involved in the mutual fund industry since 1985. I have been with John Hancock Funds for the last 15 years, most recently as executive vice president of retail sales and marketing and a member of the companys executive and investment committees. In my former capacity, I was responsible for all aspects of the distribution and marketing of John Hancock Funds open-end and closed-end funds. Outside of John Hancock, I have served as Chairman of the Investment Company Institute (ICI) Sales Force Marketing Committee since September 2003. It is an exciting time to be at John Hancock Funds, and I am grateful for the opportunity to lead and shape its future growth. With the acquisition of John Hancock by Manulife Financial Corporation in April 2004, we are receiving broad support toward the goal of provid- ing our shareholders with excellent investment opportunities and a more complete lineup of choices for the discerning investor. For one example, we have recently added five Lifestyle Portfolio funds-of-funds that blend multiple fund offerings from internal and external money managers to create a broadly diversified asset alloca- tion portfolio. Look for more information about these exciting additions to the John Hancock family of funds in the near future. Although there has been a change in executive-level management, rest assured that the one thing that never wavers is John Hancock Funds commitment to placing the needs of shareholders above all else. We are all dedicated to the task of working with you and your financial advisors to help you reach your long-term financial goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks long-term capital appreciation by normally investing at least 80% of its assets in equity securities of companies located in China, Hong Kong or Taiwan. Over the last five months The Chinese government revalued its currency, the yuan, by 2% against the U.S. dollar and laid the groundwork for further, gradual adjustments. The governments efforts to slow the economy had mixed success, as third-quarter GDP growth checked in at a still-robust 9.4%. The Fund underperformed its benchmark index but finished well ahead of its peer group average. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 holdings 13.7% China Mobile (Hong Kong) Ltd. 9.6% PetroChina Co., Ltd. 5.3% CNOOC Ltd. 4.2% China Petroleum & Chemical Corp. 4.0% China Life Insurance Co. Ltd. 3.9% China Telecom Corp. Ltd. 2.9% China Netcom Group Corp. (Hong Kong) Ltd. 2.6% Citic Pacific Ltd. 2.5% China Resources Power Holding Co., Ltd. 2.1% Hong Kong & China Gas Co., Ltd. As a percentage of net assets on October 31, 2005. 1 BY PAULINE DAN, CFA AND SETON LOR, PORTFOLIO MANAGERS MANAGERS REPORT JOHN HANCOCK Greater China Opportunities Fund Stocks in the Greater China region generally registered mediocre performances since the Fund was launched in June through the end of October. One negative factor was the Chinese governments attempt to moderate economic growth through tighter monetary policy, particularly during the first and second quarters of 2005. Although these attempts undermined investor sentiment to some degree, they produced only a slight deceleration in the economy. In October it was reported that during the third quarter the Chinese economy expanded at a still-torrid pace of 9.4%, down just slightly from the 9.5% rate recorded for all of 2004. Also weighing on investors minds for most of the period was tension over trade issues between China and the United States.
